DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randall Shoemaker on Jan. 11, 2022.
The claims in the application has been amended as discussed below.
 (Currently Amended) A glass fining device, comprising: 
at least one heated orifice device including at least one orifice through which molten glass flows directly from a glass melter through the at least one heated orifice device, said at least one heated orifice device capable of heating said molten glass to a superheated temperature above that of a temperature of the molten glass to produce at least one superheated glass stream; 
a low-pressure chamber disposed downstream from and connected directly to the at least one heated orifice device, where the at least one superheated glass stream flows directly from the at least one heated orifice device and into the low-pressure chamber, and where the low-pressure chamber surrounds the at least one superheated glass stream and is at a pressure less than atmospheric pressure, said low-pressure chamber insulated to maintain said at least one superheated glass stream at said superheated temperature; and 
said low-pressure chamber providing a residence time of said at least one superheated glass stream in said low-pressure chamber of from 1 minute to 10 minutes.
of from 20-600 torr. 
11.  (Currently Amended) A glass fining system, comprising: 
a glass melter; and 
a glass fining device directly coupled to the glass melter, including 
at least one heated orifice device through which molten glass from said glass melter flows, said at least one heated orifice device producing at least one superheated glass stream flows from the glass melter, said superheated glass stream having a superheated temperature above a temperature of the molten glass; 
a low-pressure chamber disposed downstream from and directly connected to the at least one heated orifice device, where the at least one superheated glass stream flows directly from the at least one heated orifice device and into the low-pressure chamber, and where the low- pressure chamber surrounds the at least one superheated glass stream and is at a pressure less than atmospheric pressure, said low-pressure chamber insulated to maintain said at least one superheated glass stream at said superheated temperature; and said low-pressure chamber providing a residence time of said at least one superheated glass stream of from 1 minute to 10 minutes.
13. (Currently Amended) A method for fining molten glass, comprising: 
melting glass in a glass melter; 
flowing the molten glass having a molten glass temperature from the glass melter directly through at least one heated orifice device, the at least one heated orifice device heating the molten glass resulting in a superheated glass stream having a superheated temperature above the molten glass temperature; and 
flowing the at least one superheated glass stream from the at least one heated orifice device directly into a low-pressure chamber, wherein the low-pressure chamber surrounds the at least one is at a pressure less than atmospheric pressure, is insulated to maintain the superheated glass stream at the superheat temperature and provides a residence time for the superheated glass stream of from 1 minute to 10 minutes.
17. (Currently Amended) The glass fining device in claim 13, wherein the low-pressure chamber is at a pressure of from 20-600 torr.
21. (Currently Amended) The method for fining molten glass in claim 19, wherein the at least one surface extender includes an induction heat surface extender.
22. (Currently Amended) The method for fining molten glass in claim 19, wherein the at least one surface extender includes a water cooled surface extender.
23. (Currently Amended) The method for fining molten glass in claim 19, wherein the at least one surface extender includes at least one of a pole, a sphere, or a sloped wall.
Prior Art – Exceptions – Wang (US 2019/0284078 A1)
Applicant has provided a submission in this file that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as Owens-Brockway Glass Container Inc. not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement not later than the effective filing date of the claimed invention. However, although subject matter disclosed in the reference Wang (US 2019/0284078 A1) has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).
Applicant may overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore, not prior art as set forth in 35 U.S.C. .
Allowable Subject Matter
Claims 1-19 and 21-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or fairly suggest the glass fining device of claim 1, the glass fining system of claim 11, and the method for fining molten glass as claimed in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LISA L HERRING/               Primary Examiner, Art Unit 1741